IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-11-00335-CV

PEGGY BRIGNON,
                                                            Appellant
v.

WILLIAM J. REA AND
REA AGRICULTURAL, L.P.,
                                                            Appellees



                           From the 249th District Court
                              Johnson County, Texas
                           Trial Court No. C2008-00117


                          MEMORANDUM OPINION


      Appellant, Peggy Brignon, has filed an unopposed motion to dismiss her appeal

in this matter. See TEX. R. APP. P. 42.1(a)(1). Dismissal of this appeal would not prevent

a party from seeking relief to which it would otherwise be entitled. The motion is

granted, and the appeal is dismissed.




                                         AL SCOGGINS
                                         Justice
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted; appeal dismissed
Opinion delivered and filed May 23, 2012
[CV06]




Brignon v. Rea                             Page 2